DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 8-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 December 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “…the workpiece…forms gaps with respect to the molding dies so as to allow deformation at time of the cooling step except for a predetermined section in the workpiece.” It is unclear from what the predetermined section in the workpiece is 
	Claim 2 recites “…the predetermined section forms a section in contact with another member different from the molded article.” It is unclear what a “member” refers to. For further examination it will be interpreted that the predetermined section forms a section in contact with the molding dies.
	Claims 3-7 are thus rejected for their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii (US 9,227,238 B2) in view of Kim et al. (US 2017/0136516 A1) hereinafter Kim.
	Regarding claim 1, Ishii teaches a hot press processing method for processing a workpiece into a molded article (Title; Abstract), the hot press processing method comprising:
a heating step of heating the workpiece (W) (Fig 1; Col 2, Ln 50-53);
a pressing step of press-molding, by molding dies (10, 20), the workpiece (W) heated between the molding dies (W) (Fig 3-5; Col 3, Ln 2-7); and
a cooling step of bringing coolant into contact with a front surface of the workpiece (W) that is molded and placed in a pressed state by the pressing step, to thereby cool the workpiece (W) and place the workpiece in a quenched state (Fig 3-5; Col 3, Ln 7-10; Col 4, Ln 34-41), the hot press processing method being characterized in that
the workpiece (W) molded and placed in the pressed by the pressing step forms gaps (14, 15, 24, 25) with respect to the molding dies so as to allow deformation at time of the cooling step except for a predetermined section in the workpiece (see circled areas, annotated Fig 5 below) (referring to the 112b interpretation above, a predetermined section is a section in the workpiece that is minimally deformed but does not form a corner).

    PNG
    media_image1.png
    468
    479
    media_image1.png
    Greyscale

While Ishii teaches the workpiece is hot while in the press (Col 3, Ln 5-7), Ishii does not explicitly teach the workpiece is heated in the heated step after loading the workpiece between the molding dies. 
Kim teaches a forming device and method for a workpiece (Title; Abstract) and further teaches loading a workpiece (P) between the molding dies (5, 7) and then heating the workpiece (P) (Fig 5; [0066]-[0067]). The workpiece (P) is subsequently hot formed ([0069]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Ishii such that the workpiece is heated in the heated step after loading the workpiece between the molding dies as taught by Kim to save costs and minimize an inferiority defect rate (see Kim, [0035]-[0037]).
	Regarding claim 2, Ishii further teaches the predetermined section forms a section in contact with another member different from the molded article. Referring to 
Regarding claim 3, Ishii further teaches the predetermined section is provided in a plurality of places in the workpiece (W), and the gaps (14, 15, 24, 25) are provided between the predetermined sections (annotated Fig 5). 
Regarding claim 4, Ishii further teaches a dimension of each of the gaps (14, 15, 24, 25) in a direction along the workpiece is set to 10 mm or more (Fig 1-5). Examiner is interpreting the four gaps (14, 15, 24, 25) are all at least 10 mm as at least depicted in the figures the length of the workpiece (W) is interpreted to be more than a few centimeters.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Kim as applied to claim 1 above, and further in view of Loesch (US 9,687,898 B2).
Regarding claims 5-7, Ishii and Kim teaches the method of claim 1 as discussed above but does not explicitly disclose for what the molded article is used.
Loesch teaches a method for hot forming a workpiece made of sheet steel (Title; Abstract) and further teaches the molded article is a B-pillar of a vehicle (Col 3, Ln 65-67).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the method of Ishii and Kim to produce a vehicle framework/pillar component of an automobile as taught by Loesch to yield a component that is advantageously strengthened at desired sections.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/Examiner, Art Unit 3726             

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726